Title: From William Stephens Smith to Abigail Smith Adams, 30 November 1812
From: Smith, William Stephens
To: Adams, Abigail Smith



My dear Madam
Lebanon Novr. 30th. 1812—

I have received your Letter of the 5th. inst. with its enclosures, to and from the Secretary. I thank you for the interest you have taken in in the promotion of my wishes, relative to military command, but I at present think it is almost too late—If my profered Services had been accepted, in the first instance, I am conscious I could have rendered material Service, but as affairs are now arranged (if an arrangement it can be called,) it would be an Herculean labour to correct errors, and force men to unlearn, what has been without Judgement laid down for their observance, the Military tactics as laid down by The Inspector General, Brigadier General Alexander Smyth, and approved of, by the Secretary of War, is defective in several very essential points, he has copied it from the translations made of the French Discipline, translated by McDonald, a scientific officer of Enginiers in the British Service, and to disguise it, as much as possible, he has spoiled the book, leaving out—details of important points of organization, which the Secretary ought to have noticed, and his Successor must rectify—I send you a newspaper containing a proclamation of Brigadier Alexander Smyth, which even the Editor of a newspaper observes, “After reading such a singular production, who is not ready to exclaim, with General Alexander Smyth, “Oh Shame where is thy blush.”—The General who by proclamation, gives the enemy notice of his intentions to attack, ten day’s before he can possibly be ready to move, may I think look for a Spirited reception, I wish G. A. Smyth, well over it—
I cannot refrain from saying, that I admire the style and dignity of your communication to The Secretary, his answer, Simply unfolds the traits of Jesuitical Character, unadorned by any symtoms of being educated at St. Omers—but let him pass.—
Mrs. Smith enjoy’s good health, and Justus having built a chemney in the old castle, affording a pleasant Setting and bed room we are all more at ease, Justus & Nany occupy the old house and we the other—
With respects to The President / I am Dear Madam, / Yours affectionately

W: S: Smith